Citation Nr: 0528915	
Decision Date: 10/27/05    Archive Date: 11/09/05

DOCKET NO.  92-02 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
secondary to the veteran's service-connected bilateral 
hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran served on active duty from June 1954 to June 1956 
and from August 1956 to June 1959.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 1991 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  

In a March 2003 decision, the Board denied the veteran's 
claim for service connection.  He appealed to the United 
States Court of Appeals for Veterans Claims (CAVC).  In 
December 2003, CAVC granted a Joint Motion for Remand and 
vacated the March 2003 decision on the basis that provisions 
of VCAA had not been met.  The Board remanded the claim in 
July 2004 for due process and development.  The case is 
returned to the Board for review.


FINDING OF FACT

Competent medical evidence does not show that the veteran's 
acquired psychiatric disorder is proximately due to or the 
result of a service-connected bilateral hearing loss.  


CONCLUSION OF LAW

An acquired psychiatric disorder, (dysthymia), was not caused 
or aggravated by the service-connected bilateral hearing 
loss.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.310 (2005).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2004).

The CAVC in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and that the VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

During the appeal process, the RO provided the veteran with 
copies of the initial rating decision in September 1991 and 
subsequently dated rating decisions that continued the denial 
of his claim for service connection for a psychiatric 
disorder as secondary to service-connected bilateral hearing 
loss.  He was also supplied with a statement of the case 
(SOC) and numerous supplemental statements of the case 
(SSOCs) regarding his claim.  These documents discussed the 
pertinent evidence, and the laws and regulations related to 
the claim on appeal.  The Board notes that SSOCs in April 
2002 and October 2002 included discussion of the provisions 
of VCAA.  In December 2003, CAVC determined that the duty to 
notify had not been satisfied, and a joint motion to vacate 
and remand was granted.  Specifically, the Court noted that 
while the veteran had been informed of how to establish 
direct service connection for a depressive disorder, he had 
not advised of the evidence he needed to provide in order to 
establish entitlement to service connection for a psychiatric 
disorder as secondary to his hearing loss.  Subsequently the 
Board remanded the claim in July 2004 to rectify this 
inadequacy.  An August 2004 VCAA letter was sent to the 
veteran which essentially notified him of the evidence needed 
to prevail on his claim.  Moreover, a SSOC in December 2004 
was issued to the veteran which also specifically discussed 
VCAA provisions and provided him with additional pertinent 
laws and regulations, to include 38 C.F.R. § 3.310.  These 
documents gave notice of what evidence the veteran needed to 
submit and what evidence VA would try to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In light of the foregoing, the Board finds that the rating 
decisions, the SOC, subsequently dated SSOCs, to include the 
most recent one in December 2004, and the VCAA notice letter 
in August 2004, complied with the specific requirements of 
Quartuccio (identifying evidence to substantiate the claims, 
the relative duties of VA and the claimant to obtain 
evidence, and affording him an opportunity to submit all 
pertinent evidence pertaining to his claims that he might 
have); and Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice).

The CAVC previously held in part in Pelegrini, supra, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  As to the issue currently before the Board, the 
rating decisions denying the claim were prior to the veteran 
receiving notice regarding what information and evidence was 
needed to substantiate his claim on appeal, and clarification 
as to what information and evidence must be submitted by the 
veteran, and what information and evidence would be obtained 
by VA.  

The CAVC most recently held, however, that even when notice 
is not provided prior to the initial unfavorable decision by 
the AOJ on the appellant's claim, as required by Pelegrini, 
supra, this deficiency is not prejudicial to the appellant 
when subsequent VA actions "essentially cured the error in 
the timing of notice."  Mayfield v. Nicholson, No. 02-1077, 
slip op. at 33 (Vet. App. April 14, 2005).  While VCAA notice 
was not provided to the veteran prior to the first AOJ 
adjudication of this claim, the subsequent VA letter 
corrected any procedural errors, and the content of the 
notices complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  Thus, any defect with 
respect to the timing of the VCAA notice requirement was non-
prejudicial, and VA's duty to notify the veteran has been 
satisfied.

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  

In the present case, the evidence includes service medical 
records, post service private and VA treatment records, and 
statements as provided by the veteran.  The Board finds that 
there are no additional medical records necessary to proceed 
to a decision in this case.

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  A medical examination is necessary 
when the record (1) contains competent evidence that the 
claimant has a current disability or persistent or recurrent 
symptoms of the disability; (2) contains evidence, which 
indicates that the disability or symptoms may be associated 
with the claimant's active duty; and (3) does not contain 
sufficient medical evidence for VA to make a decision.  See 
38 U.S.C.A. § 5103A(d).  Such an examination was conducted in 
2002, and the report is included in the claims file.  
Additional examination is unnecessary.  

Upon a review of the claims folder, the Board finds that the 
veteran and his representative were notified of the evidence 
and information necessary to substantiate his claims for 
service connection and for an increased rating; were notified 
of the respective responsibilities of VA and himself as it 
pertained to who was responsible for obtaining such evidence; 
and also were notified to submit all relevant evidence he had 
to the RO.  Additionally, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further 
assistance to the veteran in developing the facts pertinent 
to the issues of service connection and for an increased 
rating is required to comply with the duty to assist under 
the VCAA.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Service Connection

Service connection means the facts demonstrate that a disease 
or injury, which results in current disability, was incurred 
or aggravated in active military service or, it is 
proximately due to or the result of service-connected disease 
or injury.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2005).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2005).  When the disease identity is established, 
there is no requirement of evidentiary showing of continuity.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b)  (2005).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  Additionally, when aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, the veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  38 C.F.R. § 3.310 
(2005).  To establish a claim for secondary service 
connection, a veteran must demonstrate that a current 
disability is the result of a service-connected disability.  
Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  See 
Black v. Brown, 10 Vet. App. 279 (1997).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Service connection was established for bilateral hearing loss 
in an August 1959 rating decision.  Currently, a 50 percent 
disability rating is in effect.  It is the veteran's 
contention that his acquired psychiatric disorder is 
proximately due to or the result of this disorder.  He does 
not maintain that this disorder had its onset during service.  

At a May 1983 VA psychiatric examination, mental status 
examination revealed the veteran was in good contact, alert, 
coherent and relevant.  He was noted to be hard of hearing.  
There was no thought disorder in process or content.  Affect 
was appropriate and mood was depressed with crying spells as 
he talked about his financial situation.  Libido was 
decreased, but sexual relations were normal.  The diagnosis 
was adjustment disorder with depressed mood.

In August 1989, the veteran was seen by G. R, a private 
psychologist, for a psychological evaluation.  The veteran 
gave a history of bilateral hearing loss that was worsening, 
and skin and nasal allergies.  He also complained of back 
problems.  The veteran related to the examiner adequately.  
He was anxious, preoccupied, and tense during the interview.  
He had difficulty in concentration and sometimes became 
irritable.  It was necessary to repeat the instructions 
because he could not hear well.  He became frustrated when he 
could not respond appropriately.  The examiner related that 
in the Multiphasic Inventory of Personality, a profile 
corresponding to a person with a very anxious state of mind 
was found.  He was not able to adjust to the consequences of 
his hearing loss.  He became frustrated and felt bad when he 
was unable to hear.  This prevented him from managing 
socially as he wished.  The tests reflected that his 
interpersonal relations had deteriorated.  He became isolated 
because he believed thought he was not paying attention to 
them.  His family relations were affected since he became 
irritable easily.  His frustration tolerance level was lower 
every time.  He felt inadequate and had low self-esteem 
because he was unable to work.  The diagnostic impression was 
adjustment disorder with anxious mood.

VA treatment records dated from 1989 through 1992 reflect 
that the veteran was seen on an ongoing basis in the mental 
health clinic for depression and somatic complaints.  
Pertinent documents during this period include a March 1990 
report.  At that time, the examiner stated that the veteran 
was presented with acute anxiety with inability to work due 
to his acute back pain, leg pain, and emotional problems.  
The diagnosis was deferred.  In April 1990, he continued to 
be anxious and depressed.  He was given relaxation exercises.  
In June 1990, he was evaluated for memory and mood 
functioning.  He was determined to be acutely affected, 
emotionally.  He was tearful as he had been unable to work as 
a truck driver because of his back pain and emotional 
problems.  There was no psychosis evident and he was coherent 
and logical.  The diagnostic impression was generalized 
anxiety and severe major depressive disorder.  In August 
1990, he underwent a VA psychiatric examination.  It was 
noted that the veteran was unable to continue to work as a 
result of a worsening back condition since December 1989. He 
related that the economic pressure he was under was extremely 
severe. He was unable to accept his situation as he had 
worked hard all of his life.  He frequently awoke at night 
and had a tendency to become depressed.  He was under no 
medications and had no particular hobbies or interests.  
Mental status examination revealed he was very hyperactive 
during the course of the interview, but was in contact with 
reality and cooperative.  He was on the verge of tears 
although he did not overtly cry.  He showed no abnormal 
tremors, tics, or mannerisms.  His responses were coherent, 
relevant, and logical.  His thought content dealt primarily 
with his inability to adapt to his condition mainly because 
he was unable to work, which was the only income for his 
family.  He was anxious and depressed.  He was not suicidal 
or homicidal.  There was no evidence of hallucinations or 
delusions.  Judgment was fair and insight was poor.  The 
diagnosis was adjustment disorder with mixed features.  

In an October 1995 medical statement by J. A. G.-S., M.D., it 
was opined that the veteran's allergic rhinitis condition 
aggravated his deafness and his progressive deafness caused 
his nervousness.

At December 1996 VA psychiatric examination, the veteran did 
not report any psychiatric complaints.  He stated that he was 
nervous, received ear treatment and felt quite sad. He also 
related trouble sleeping.  During the examination, it was 
noted that there was a strong voluntary component and a 
tendency to cry at times.  Thought processes were clear.  No 
thought disorder was detected and the entire sensorium was 
clear.  A Social and Industrial Field Survey was requested.

In a February 1997 Social and Industrial Field Survey Report, 
the veteran's wife, children, and brother were interviewed.  
After the social and industrial field survey, an addendum was 
associated to the December 1996 psychiatric examination.  The 
examiner found no specific psychiatric disorder.

From June 1997 to July 1997, the veteran was hospitalized by 
VA when his wife left him because he was being aggressive 
towards her.  He had threatened her with a gun.  He had been 
insomniac, irritable, with homicidal ideation.  During his 
hospitalization, he improved and was not verbalizing ideas of 
aggression to self and others and was no longer depressed.  
The diagnosis was major depression with psychotic features.

In April 1998, the veteran was seen by VA.  The assessment 
was major depression with psychotic features, hospitalized 
less than one year previously, and hearing loss, severe, with 
allergy to hearing aids.  The examiner stated that this 
precipitated the veteran's poor outcome in terms of his 
affective and cognitive function.  It had been established 
that hearing loss was closely related to deterioration of 
elderly mental functioning, especially affective and 
cognitive component.

At a May 1999 VA examination, mental status examination 
revealed the veteran was alert, aware of the interview 
situation, and was in contact with reality.  His answers were 
relevant and coherent.  There were delusions or 
hallucinations described or observed to be active.  He 
described himself to be poorly tolerant to frustration with a 
tendency to act impulsively and angrily over minimal 
incidents.  He related that he developed aggressive ideas 
against his wife, as he was unable to get used to staying at 
home because he became very irritable and reacted violently. 
No suicidal ideation was present.  His affect was fairly 
adequate.  His mood was depressed and anxious.  Memory was 
fair and intellectual functioning.  Judgment was fair and 
insight was very poor.  The diagnoses were depressive 
disorder, not otherwise specified, spouse relational problem, 
alcohol abuse by record, and some histrionic personality 
characteristics.

An August 2000 medical statement from a private physician, W. 
G. A., M.D., was received and associated with the claims 
folder.  The veteran related to this physician that all the 
years while receiving treatment for his deafness, he also 
started feeling depressed, irritable, forgetful, crying, 
afraid of people, unable to think, concentrate, and isolated.  
A diagnosis of major depressive disorder was made.  He also 
provided an opinion that the veteran's depressive disorder 
was intimately related to his progressive deafness that was 
acquired in military service.

At a February 2001 VA psychiatric examination, the veteran 
related his VA and private psychiatric treatment for 
adjustment disorder with depressed mood.  He said that he had 
stopped working due to his hearing problem, but it was noted 
that the records clearly stated that he stopped working due 
to a back condition that had worsened.  He reported that he 
had problems with his wife due to his difficulty in adjusting 
to staying at home and his physical limitations.  The mental 
status examination revealed that he was alert and oriented.  
He was short of hearing.  His mood was anxious.  His affect 
exhibited full range.  His attention, concentration, and 
memory were good.  His speech was clear and coherent.  
Insight and judgment were fair.  The diagnosis was dysthymia.  
The examiner stated that the veteran's dysthymia was 
moderate, and was due to problems with his wife and 
difficulty adjusting to his retirement at home.

In a May 2002 medical statement from N. I. F.-H., M.D., it 
was noted that he developed problems with audition in service 
and in August 1995, he was granted service connection for 
bilateral hearing loss.  The examiner stated that the veteran 
maintained that all of the years while receiving treatment 
for deafness, the condition had a direct affect on his 
occupational abilities and in 1990, he got so angry and 
frustrated in his job, he threatened his supervisor with a 
gun, and lost his job.  The situation escalated when he was 
hospitalized because he was planning to kill his wife and 
himself to release both of the misery and unhappiness that 
his inability to sustain his job brought to the family, 
because of his deafness.  Upon evaluation, the doctor 
established a diagnosis of mood disorder due to a general 
medical condition with major depressive-like episode and 
psychotic features.  According to the doctor, the record 
showed that he veteran's current mental disability had a 
nexus to his hearing condition which was connected to his 
military service.

In a September 2002 VA psychiatric examination, the examiner 
noted that the veteran was diagnosed with mood disorder in 
May 2002 and dysthymia in November 2000.  The veteran 
complained of not feeling well.  He related that he had an 
allergy produced by his ear condition, that kept him out of 
control.  He reported that he stopped working because of this 
condition, but an August 1990 VA psychiatric examination 
revealed that he stopped working as a truck driver as a 
result of an old back condition that got worse.  He stated 
that he forgot things rapidly.  He also stated that he had a 
few motor vehicle accidents and that he avoided driving.  He 
complained of getting very depressed because he used to 
depend on his wife all the time, and she was presently in 
Baltimore receiving treatment for arthritis.  He reported 
that he now received assistance from his sister.  He 
complained of difficulty adjusting to his decreased income 
and to the dependency on his wife who was not currently with 
him.  Mental status examination revealed the veteran was 
alert, and oriented.  His mood was anxious and depressed.  
His affect was constricted.  His attention was good and 
concentration was fair.  His memory was poor.  His speech was 
clear and coherent.  He was not hallucinating.  He was not 
suicidal or homicidal.  Insight and judgment were poor.  He 
exhibited fair impulse control.  The diagnosis was dysthymia 
with dementia features.  The examiner related that based on 
the veteran's records, evaluation and document, as well as 
previous statements, the veteran's psychiatric condition 
developed after his back condition became worse and he 
stopped working.  He also had problems and difficulty 
adjusting to his retirement at home.  Based on all of the 
evidence and evaluations, the examiner stated that the 
veteran's service-connected bilateral defective hearing did 
not cause any acquired psychiatric disorder.  The veteran's 
depressive symptomatology was due to the separation from his 
sick wife who was receiving treatment in Baltimore, from whom 
he was very dependent on at home.

In an October 2002 medical statement, a private physician, 
Dr. N. I. F.-H., asserted that VA had followed the veteran 
since 1996 because of his impaired hearing, allergic 
rhinitis, and sinusitis. Although he had 20 percent 
nonservice-connected limited motion in the lumbar spine, he 
never had been referred to private medical treatment for a 
back condition. She asserted that the statement that the 
veteran's neuropsychiatric condition was due to his back 
disorder was "ludicrous," because there was no evidence of 
back disorder treatment.

In this case, the veteran has been provided with different 
diagnoses for his acquired psychiatric condition such as mood 
disorder, adjustment disorder, depression, and dysthymia.  
The Board is not persuaded that the veteran's 
neuropsychiatric condition is the result of his service- 
connected bilateral defective hearing.

In 1990, the evidence clearly stated that the veteran's back 
condition caused him to stop working and that the loss of his 
job secondary to his physical condition (back), caused his 
psychosocial stressors.  In April 1991, his physical 
conditions, allergies, back, and auditory condition were 
indicated to be the reason for his psychiatric condition.  
However, no specific disability was considered the reason for 
his psychiatric disability and his back and allergies were 
not service-connected.  In 1995, his private physician, Dr. 
G. S., determined that the veteran's anxiety neurosis was 
secondary to his progressive bilateral deafness.  
Unfortunately, he gave no rationale as to why he diagnosed 
the veteran's deafness as secondary to his psychiatric 
condition.  In 1998, the VA examiner associated the veteran's 
hearing loss to his deterioration of elderly mental 
functioning, rather than his mental functioning as caused by 
his hearing loss.  In August 2000, Dr. W. G. A. related that 
the veteran's depressive disorder was due to his service-
connected deafness; he related his findings to Dr. G. S's 
October 1995 examination report, which, as noted above, does 
not give any rationale as to why the veteran's deafness 
caused his psychiatric disability.  Dr. F.-H. related in her 
medical statement that the veteran was planning to kill 
himself and his wife because of the misery and unhappiness 
that his inability to sustain a job brought to their family 
due to his deafness.  A review of the hospital report shows 
nothing that indicates that his deafness was the 
precipitating factor for the veteran having a gun and 
threatening his wife with it.  Finally, in October 2002, Dr. 
F.-H. related that since the veteran had not been treated for 
a back condition, it was "ludicrous" to find that the 
veteran's neuropsychiatric condition was secondary to his 
back condition.

Other medical evidence of record is contrary to a finding of 
a neuropsychiatric condition as secondary to the veteran's 
bilateral defective hearing.  A February 1997 VA medical 
report found that at that time, the veteran had no 
psychiatric condition at all.  In May 1999, the veteran's 
psychiatric condition was attributed to his inability to 
getting used to being at home which made him irritable with 
violent reactions.  In February 2001, a VA examination 
established that the etiology of the veteran's psychiatric 
disability was due to the problems with his wife and 
difficulty adjusting to his retirement at home.

The Board finds that the September 2002 VA examination report 
outweighs all of the VA and private medical evidence as it 
was based on a review of all of the medical evidence of 
record.  This examiner indicated that the veteran's 
neuropsychiatric condition developed after his back condition 
became worse and he stopped working.  This was clearly borne 
out by the August 1990 VA examination.  Furthermore, he 
related that the veteran had been having difficulty in 
adjusting to his retirement at home.  This was also borne out 
by prior VA examinations and private examination reports 
alike.  Finally, the examiner stated that the veteran's 
service-connected bilateral hearing did not cause any 
acquired psychiatric disability and that his depressive 
symptomatology had worsened due to separation from his wife 
and his dependency on her.  Prior evidence of record relating 
the veteran's acquired psychiatric disability to his service-
connected hearing loss, on more than one occasion, did not 
include rationale or reasoning.  This most recent VA 
examination and opinion outweighs the other private physician 
opinions.  Moreover, this opinion is sound, well supported, 
and not directly controverted by substantial probative 
evidence.

In this regard, it is noted that it is the Board's 
responsibility to weigh the credibility and probative value 
of all of the evidence and, in so doing, the Board may accept 
one medical opinion and reject others.  Schoolman v. West, 12 
Vet. App. 307, 310-11 (1999).  It is also the responsibility 
of the Board to determine the probative weight to be ascribed 
as among multiple medical opinions in a case, and to state 
reasons or bases for favoring one opinion over another.  The 
probative value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion."  Bloom v. West, 12 
Vet. App. 185, 187 (1999).  Accordingly, the Board has 
accorded greater evidentiary weight to the VA specialist who 
reviewed the record and examined the veteran and concluded 
that the veteran's psychiatric condition was not secondary to 
bilateral hearing loss.  

The veteran's contentions as to etiology of this condition 
have been considered.  It is noted that he is competent as a 
lay person to report on that which he has personal knowledge.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, 
there is no evidence of record that the veteran has 
specialized medical knowledge to be competent to offer 
medical opinion as to cause or etiology of the claimed 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In summary, the Board concludes that the preponderance of the 
evidence does not support a grant of service connection for a 
psychiatric disorder as secondary to service-connected 
hearing loss.  Therefore, service connection for a 
psychiatric disorder, secondary to the veteran's service-
connected hearing loss, is denied.  Moreover, the Board has 
considered the doctrine of reasonable doubt, but finds that 
the record does not provide an approximate balance of 
negative and positive evidence on the merits.  Therefore, the 
Board is unable to identify a reasonable basis for granting 
the veteran's claim.  


ORDER

Service connection for an acquired psychiatric disorder as 
secondary to service-connected bilateral hearing loss is 
denied.  



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


